        Case 4:21-cv-00173-JM Document 14 Filed 04/21/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

PATRICK L SHERMAN                                                           PLAINTIFF
ADC #096304

V.                          CASE NO. 4:21-CV-173-JM-BD

JAMES GIBSON, et al.                                                     DEFENDANTS

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, WITHOUT PREJUDICE.

      IT IS SO ORDERED, this 21st day of April, 2021.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
